
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.10

REINSURANCE AND POOLING AGREEMENT


        WHEREAS, Zenith Insurance Company ("Zenith") owns 100% of the
outstanding common stock of CalFarm Insurance Company ("CalFarm"), ZNAT
Insurance Company ("ZNAT"), and Zenith Star Insurance Company ("Zenith Star"),
and;

        WHEREAS, Zenith, CalFarm, ZNAT and Zenith Star are affiliated under
common ownership and desire to enter into a reinsurance pooling arrangement for
the sharing of premiums, losses and expenses in order to obtain more economical
operations and uniform underwriting results;

        NOW, THEREFORE, Zenith, CalFarm, ZNAT and Zenith Star agree as follows:

I.Definitions.

        As used in this Agreement, the terms "underwriting operations",
"underwriting liabilities", "underwriting expenses", "underwriting income" and
"underwriting loss" include respectively all of the operations, liabilities,
expenses, income and losses directly related to the writing of insurance
contracts or bonds, whether or not expired or canceled prior to the effective
date of this Agreement, or outstanding and in force upon the effective date of
this Agreement, or at any time thereafter, but shall not be considered as
including any of the following related thereto:

1.Inter-company balances;

2.Real estate expenses;

3.Investment expenses; or

4.Directors' fees and similar expenses of a strictly corporate nature.



II.Reinsurance of Underwriting Liabilities Ceded and Assumed.

        CalFarm, ZNAT and Zenith Star hereby cede to Zenith, and Zenith accepts,
assumes and reinsures, 100% of CalFarm, ZNAT and Zenith Star's net retained
underwriting liabilities which are outstanding when this Agreement takes effect
or which arise out of underwriting operations conducted during the duration of
this Agreement.

        Zenith cedes to CalFarm, ZNAT and Zenith Star, and CalFarm, ZNAT and
Zenith Star accept, assume and reinsure their proportionate shares, as set forth
in Article V hereof, of (a) all of the underwriting liabilities ceded to Zenith
under the preceding paragraph, and (b) Zenith's own net retained underwriting
liabilities which are outstanding when this Agreement takes effect or which
arise out of underwriting operations conducted during the term of this
Agreement. The parties agree that no participant shall assume business under
this Agreement that it is not authorized to write on a direct basis.

III.General Sharing of Premiums, Losses and Expenses.

        Zenith, CalFarm, ZNAT and Zenith Star will share, to the extent of their
proportionate share, (a) all premiums written by Zenith, CalFarm, ZNAT and
Zenith Star during the term of this Agreement, (b) all amounts paid or incurred
during such period for losses, loss adjustment expenses, and other underwriting
expenses arising out of their respective underwriting operations, (c) all claims
and settlements involving business covered by this Agreement, (d) all dividends
to policyholders, and (e) all resulting net underwriting income or loss for such
period.

        Notwithstanding any provision of this Agreement, policyholder dividends
declared and paid by any party hereto by reason of participating provisions in
policies of California workers' compensation insurance, shall reflect the direct
experience of that party with respect to such insurance, and any other factors
deemed relevant by its Board; subject, however, to the provisions of California
Insurance Code Section 11738 and any other applicable legal requirements. The
aggregate expense of all such dividends declared and paid shall be allocated
among the parties hereto according to their respective percentages, as shown in
Article V hereof; provided, however, that no such allocation shall be made with
respect to

--------------------------------------------------------------------------------


dividends on workers' compensation policies that become payable prior to the
effective date of this Agreement.

IV.Settlement of Accounts.

        Zenith, CalFarm, ZNAT and Zenith Star shall prepare, on a quarterly
basis, a report listing all transactions during the preceding calendar quarter,
including dividends paid to policyholders, and a report of the proportionate
share of other underwriting expenses and unallocated loss adjustment expenses
relating to pooled transactions of the preceding calendar quarter. Reasonable
approximations may be substituted in applying expense factors for interim
accounting, but there shall be an annual adjustment to the exact amounts. On a
quarterly basis, Zenith, CalFarm, ZNAT and Zenith Star shall settle accounts
between them by payment of such amounts as may be owing, within forty-five
(45) days of the end of the quarter.

        If CalFarm, ZNAT or Zenith Star's premium credit for a quarter exceeds
its proportionate share of the amounts paid during such period for the items set
forth in Paragraph III(b), (c) and (d) arising out of the pooled underwriting
operations, then Zenith shall pay CalFarm, ZNAT or Zenith Star an amount equal
to the excess; if CalFarm, ZNAT or Zenith Star's premium credit for a quarter is
less than its proportionate share of such amounts paid during such period, then
CalFarm, ZNAT or Zenith Star shall pay Zenith an amount equal to the deficiency.

        On a quarterly basis, a report shall be prepared for Zenith, CalFarm,
ZNAT and Zenith Star of all accruals required to adjust cash transactions to the
accounting basis required for accounting in accordance with generally accepted
practices for preparation of the NAIC annual statement form, and to adjust the
expense allowance, the policy-holders' dividend liability and other items
necessary to report under generally accepted accounting principles.

V.Proportionate Shares.

        The results of underwriting operations will be apportioned cumulatively,
without restatement of prior periods. The proportionate shares of the Companies
are as follows:

Zenith Insurance Company   79.5 % CalFarm Insurance Company   18.0 % ZNAT
Insurance Company   2.0 % Zenith Star Insurance Company   0.5 %

        The proportionate shares of Zenith, CalFarm, ZNAT and Zenith Star may be
changed from time to time by mutual consent as of the close of any calendar year
quarter. Such changes shall be set forth in an endorsement to this Agreement.

VI.Attachment of Liability.

        The liability of Zenith, CalFarm, ZNAT and Zenith Star shall attach
simultaneously with the liability of the respective ceding company.

VII.Records.

        Zenith, CalFarm, ZNAT and Zenith Star shall have the right, at all
reasonable times, to inspect the records of each other with respect to the
business reinsured under this Agreement and with respect to claims, losses or
legal proceedings which involve or are likely to involve Zenith, CalFarm, ZNAT
or Zenith Star.

2

--------------------------------------------------------------------------------

VIII.Unauthorized Reinsurance.


        If reinsurance provided under this Agreement is disallowed to any party
for financial statement purposes by the insurance regulatory authority of any
state, due to the laws or regulations of such state pertaining to reinsurance
effective with unauthorized companies, then letters of credit shall be arranged
or other similar action shall be taken to qualify this reinsurance to the extent
disallowed, and the cost thereof will be shared by the parties hereto according
to their respective percentages, as shown in Article V hereof.

IX.Statutory Insolvency Provisions.

        In the event of the insolvency or the appointment of a liquidator,
receiver of other statutory successor of any Company ceding reinsurance
hereunder, any amount due the other Company as a ceding party shall be payable
by the accepting party on the basis of the liability of the ceding party under
the contract or contracts reinsured without diminution because of the insolvency
of the ceding party or because such liquidator, receiver or other statutory
successor has failed to pay all or a portion of any claims. Payments by the
accepting party shall be made directly to the ceding party or to the liquidator,
receiver or statutory successor, except (a) where the contract specifically
provides another payee of such reinsurance in the event of the insolvency of the
ceding party, and (b) where the accepting party with the consent of the direct
insured or insureds has assumed such policy obligations of the ceding party as
direct obligations of the accepting party to payees under such policies in
substitution for the obligations of the ceding party to such payees.

        The liquidator or receiver or statutory successor of the ceding party
shall give written notice to the accepting party of the pendency of any claim
against the insolvent ceding party on the contract or contracts reinsured within
a reasonable time after such claim is filed in the insolvency proceeding. During
the pendency of such claim, the accepting party may investigate the claim and
interpose, at its own expense, in the proceeding where the claim is to be
adjudicated any defense or defenses which it may deem available to the ceding
party or its liquidator or receiver of statutory successor. The expenses thus
incurred by the accepting party shall be chargeable subject to court approval
against the insolvent ceding party as part of the expense of liquidation to the
extent of a proportionate share of the benefit which may accrue to the ceding
party solely as a result of the defense undertaken by the accepting party.

X.Arbitration.

        In the event of a dispute between the parties with respect to the
interpretation of this Agreement of the performance of the respective
obligations of any party, which dispute cannot be resolved in the normal course
of business, the parties shall submit such dispute to a panel of arbitrators
selected by the American Arbitration Association, which panel shall meet in the
City of Los Angeles and be governed by the Rules of the American Arbitration
Association and whose decision shall be absolutely binding.

XI.Effective Date.

        This Agreement shall become effective 12:01 a.m. Pacific Standard Time
on the 1st day of October, 1993, and replaces the Reinsurance and Pooling
Agreements dated January 1, 1986 and April 1, 1989, between the parties. This
Agreement also replaces the Quota Share Contract of Reinsurance dated
December 31, 1985.

XII.Term.

        This Agreement shall remain in effect until terminated in accordance
with the provisions of Article XIII below. Within ninety (90) days after the
effective date of termination, there shall be a final accounting and settlement
of all amounts due between the parties to this Agreement.

3

--------------------------------------------------------------------------------


XIII.Termination.

        This Agreement may be terminated (a) at any time by mutual consent of
Zenith, CalFarm, ZNAT and Zenith Star, or (b) as of the close of any quarter of
a calendar year upon six (6) months' notice in writing by any party to the other
of its intention to terminate its participation herein.

        If this Agreement is terminated, all rights and obligations of the
parties with respect to the underwriting operations conducted prior to the
termination shall be governed by the terms of this Agreement.

        IN WITNESS WHEREOF, each of the undersigned parties has caused this
Agreement to be executed on its behalf on this 28th day of December, 1993.

    ZENITH INSURANCE COMPANY

/s/  JOHN J. TICKNER      

--------------------------------------------------------------------------------

Witness
 
By:
 
/s/  STANLEY R. ZAX      

--------------------------------------------------------------------------------

Stanley R. Zax
President               CALFARM INSURANCE COMPANY

/s/  JOHN J. TICKNER      

--------------------------------------------------------------------------------

Witness
 
By:
 
/s/  STANLEY R. ZAX      

--------------------------------------------------------------------------------

Stanley R. Zax
President               ZNAT INSURANCE COMPANY

/s/  JOHN J. TICKNER      

--------------------------------------------------------------------------------

Witness
 
By:
 
/s/  STANLEY R. ZAX      

--------------------------------------------------------------------------------

Stanley R. Zax
President               ZENITH STAR INSURANCE COMPANY

/s/  JOHN J. TICKNER      

--------------------------------------------------------------------------------

Witness
 
By:
 
/s/  STANLEY R. ZAX      

--------------------------------------------------------------------------------

Stanley R. Zax
President

4

--------------------------------------------------------------------------------



QuickLinks


REINSURANCE AND POOLING AGREEMENT
